Citation Nr: 1621632	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for arthralgia, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal problems, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to a compensable rating for fracture of the nose. 

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1992. 

This matter came before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's December 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for headaches, arthralgia, gastrointestinal problems, and chronic fatigue syndrome; entitlement to a compensable rating for fracture of the nose; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Hypertension did not have onset during active service, did not manifest within one year of the Veteran's retirement from active service, and is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R.  § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2008 and March 2014.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, military personnel records, private treatment records, and VA treatment records. 

In December 2013, the Board remanded this matter with instructions to ask the Veteran to identify the places at which he has received any treatment for hypertension, since service, after which efforts should be made to obtain copies of the records of the identified treatment.  Upon obtaining any additional records, the claims file was to be returned to the examiner who conducted the August 2013 VA examination, or to another qualified person, to obtain an addendum opinion.  Then the claim was to be readjudicated.  These actions were completed and there was compliance with the December 2013 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, the April 2014 VA examiner described the Veteran's hypertension in sufficient detail, included a review of the claims file, and provided an analysis to support her conclusion.  The opinion is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.
      
      II. Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that he has hypertension that is related to service.  However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.

Service treatment records include numerous blood pressure measurements (with the systolic value over the diastolic value, in millimeters of mercury).  These include the following: 100/62 in April 1985 (enlistment examination), 124/80 in February, 112/68 in December 1988, 128/74 in November 1989, 122/70 in December 1989, 118/80 in December 1989, 128/90 in January 1990, 132/86 in January 1990, 142/76 in May 1991, and 120/82 in October 1991.

The Veteran's service treatment records fail to reflect a diagnosis of or treatment for hypertension or chronic elevated blood pressure readings.  The lack of such a diagnosis or treatment in service militates against a finding of direct service connection.   

In his June 2009 notice of disagreement (NOD), the Veteran explained why he believes that hypertension had onset during active service or within one year following separation from active service.  He referred to a July 1992 Army Reserve examination reflecting a blood pressure reading of 154/104.  He contended that such demonstrated hypertension.  The Veteran has not described any symptoms of hypertension or provided any other explanation as to his opinion that he had hypertension at this time.  

The Veteran was separated from active service on February 15, 1992.  Of record is a copy of the Army Reserve examination dated in July 1992, within one year of separation from service, when his blood pressure was measured as 154/104.  However, there was no diagnosis of hypertension.
The Veteran underwent a VA examination in September 1995.  Blood pressure measurement is listed in that examination report as 158/78.  Listed in the September 1995 examination report are three diagnoses; there is no diagnosis of hypertension or high blood pressure.

A September 1996 private treatment record shows a blood pressure measurement of 136/78.

The earliest evidence of record containing what appears to be a diagnosis of hypertension is an April 1999 VA treatment record reflecting a blood pressure reading of 152/81 and a note of "hypertension/obesity."  The notation includes the Veteran's height, weight, body mass index (BMI), as well as, other laboratory values.  

A later December 2007 private treatment record confirms a diagnosis of hypertension, noting that the Veteran was controlling his blood pressure with medication using Lisinopril.  Subsequent records reflect continued treatment for hypertension.  However, none of these records suggests any relationship between the Veteran's hypertension and active military service.

The Board has considered the Veteran's assertion that he had hypertension during service, or within one year of separation from service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

The Veteran's own opinion that he had hypertension in 1992 is not competent evidence because hypertension is not a simple condition and he has not described any symptoms obtained through his own senses.  As noted, the Veteran was not diagnosed with hypertension upon examination in July 1992.

At this point, the Board notes that regulation defines hypertension.  That definition is found at 38 C.F.R. § 4.104, Diagnostic Code 7101, a section that addresses ratings to be assigned for hypertension.  That section states that, for the purposes of that section, the term hypertension means diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm, or greater, with a diastolic blood pressure of less than 90 mm.  It is also noted that this is in Chapter 4 of Title 38 of the C.F.R., the chapter that addresses disability evaluations.  As such, the Board is not stating that the section is dispositive as to whether hypertension is diagnosed.  Such diagnosis depends on medical expertise.

That being said, the section does not provide any support for the Veteran's contention that he had hypertension during service.  Not only are there no in-service findings of hypertension, but the blood pressure readings during service include only a single diastolic measurement of 90 or higher and contain no systolic measurements of 160 or higher.  The lone in-service diastolic measurement of 90 cannot be considered a showing of diastolic pressure of predominantly 90 or greater; nor can the July 1992 measurement of 154/104 given the other measurements recorded.  Section 4.104, Diagnostic Code 7101 applied to the blood pressure measurements during service and in the first year following separation from service offers no support for the Veteran's argument that he had hypertension during service or within the first year after separation from active service.

The earliest evidence of record shows that hypertension may have first been diagnosed in 1999 by way of VA treatment, which noted that the Veteran had "hypertension/obesity" manifested by an elevated blood pressure reading of 152/81, which was more than one year after the Veteran's retirement from service and there were no findings made that it was in any way related to service.  Such evidence is not favorable to a finding that hypertension had onset during the Veteran's active service or manifested within one year of separation from active service.  Indeed, the Veteran reported upon VA examination in August 2013 that he was actually diagnosed with hypertension in approximately 2007.

Upon VA examination in August 2013, the Veteran further reported that he recalled high readings of blood pressure during visits for unrelated conditions.  He stated that his blood pressure was never addressed during service and that he was seen sporadically for elevated blood pressure in intervals, but without a confirmed diagnosis of hypertension.  He further related that upon being officially diagnosed with hypertension in 2007, he was immediately treated with oral medication.  The examiner noted a July 2013 blood pressure reading of 136/86 and a reading taken during current examination of 123/80.  The claims file was provided to the VA physician and she provided an expert opinion that was unfavorable to the Veteran's claim.  She provided the following explanation:

"There is no clinical evidence establishing a hypertension condition during active military service.  Neither is there any evidence to suggest onset of or manifestation to a compensable degree of a hypertension condition within one year of separation from active duty.  Despite an elevated blood pressure reading on Reserve examination in July 1992, there is no confirmed hypertension at this time.  Of importance, is the pattern of documented normal blood pressure readings during the four years of active duty service and those normal readings noted subsequent to the isolated elevated blood pressure reading of record.  There is no clear pattern or persistently elevated blood pressure readings on at least three separate occasions, thus establishing a diagnosis of hypertension, until July 2007.  Therefore...[the Veteran's] current hypertension condition is less likely than not incurred in active military service."

Pursuant to the December 2013 Board remand, an April 2014 opinion was obtained by the same August 2013 VA examiner.  The examiner again indicated review of the Veteran's claims file.  As before, she found that hypertension was less likely than not incurred in or caused by the active service.  The VA physician's rationale was as follows:

"[Service treatment records] review does not affirm a diagnosed hypertension condition during active military service or with manifestation to a compensable degree within one (1) year of separation.  In service records do document sporadic elevated blood pressure readings in 1992 at the time of Army Reserve examination and in 1995 at time of a Compensation and Pension examination.  Again, this does not satisfy the criteria for the diagnosis of a hypertension condition.  The diagnosis of hypertension is not made on a single, isolated or cluster of readings.  A diagnosis of hypertension is made when there are 3 (three) abnormal readings taken on three separate days within a short period of time.  Otherwise, the diagnosis is officially "elevated blood pressure without the diagnosis of hypertension".  There was no treatment plan for a diagnosis of hypertension noted until approximately 2012.  The official documented date of diagnosis in the [claims file] review is 2009.  It is therefore, the opinion of this examiner that the Veteran's current hypertension condition is less likely than not to have incurred in active military service or within one (1) year of separation from active service."
The Board notes that in April 2014, the examiner mentioned the documented date of diagnosis in the claims file to be in 2009, whereas she stated that it was in 2007 in the earlier August 2013 VA examination.  The Board further notes that review of the Veteran's VA treatment records appears to reflect a diagnosis of "hypertension/obesity" in as early as April 1999.  While these dates differ, even affording the Veteran the benefit of being first diagnosed in 1999, such diagnosis did not occur within the first year after separation.  Moreover, the Board finds that the August 2013 and the April 2014 VA physician specifically considered and addressed the Veteran's blood pressure readings in service and during the first year after separation from service, but determined that those blood pressure results did not demonstrate hypertension.  Therefore, these blood pressure readings were specifically considered and addressed by a medical professional.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension.   The Board also notes that competent evidence shows that the Veteran was not diagnosed with hypertension until several years after his separation from service.  Therefore, the Board finds that service connection on the basis of the manifestation of a chronic disability (e.g., hypertension) within one year after separation from service is not warranted, alternatively, on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2015).  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

 Entitlement to service connection for hypertension is denied.

REMAND

In February 2015, the RO denied service connection, in part, for arthralgia, headaches, gastrointestinal problems, and chronic fatigue syndrome, as well as, entitlement to a compensable rating for fracture of the nose, and entitlement to a TDIU.  The RO mailed notice of the decision in February 2015.  In June 2015, the Veteran submitted a Notice of Disagreement (NOD).  Thus, the February 2015 rating decision remains pending and the RO is now required to send the Veteran a Statement of the Case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issues of entitlement to service connection for arthralgia, headaches, gastrointestinal problems, and chronic fatigue syndrome, as well as, entitlement to a compensable rating for fracture of the nose, and entitlement to a TDIU.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


